Citation Nr: 1527318	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  15-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for obstructive sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




REMAND

The appellant served on active duty from July 1973 to July 1976.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision, by the St. Paul, Minnesota, Regional Office (RO), which denied the appellant's claim of entitlement to service connection for obstructive sleep apnea.  In August 2013, the Board remanded the appellant's claim for further action.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.

As noted above, the appellant's claim of entitlement to service connection for obstructive sleep apnea was previously before the Board in August 2013 and was remanded at that time for additional development.  In its August 2013 remand, the Board specifically instructed the RO to schedule an informal conference for the appellant with a decision review officer.  Thereafter, the RO was to readjudicate the claim for service connection for obstructive sleep apnea.  The RO was also instructed that, if the benefit on appeal remained denied upon re-adjudication, the appellant should be furnished with a Supplemental Statement of the Case (SSOC) addressing this issue.  

Following the Board's remand, the appellant and his representative appeared at an informal conference with a Decision Review Officer (DRO) in March 2014, at which time they addressed the issue of service connection for obstructive sleep apnea.  The DRO agreed to request clinical records from the National Personnel Records Center, and the appellant indicated that he would attempt to obtain additional lay statements.  However, there is no indication that a response was received to DRO's request for records or that there was any re-adjudication of the issue of service connection for obstructive sleep apnea.  Additionally, no SSOC was promulgated.  Consequently, another remand is required for review of the evidence developed, and, in the event that the denial of the claim is continued, issuance of a SSOC in compliance with the Board's August 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED for the following action:

The AOJ should follow up on the request for additional clinic records made in March 2014 and provide the appellant time to submit the lay statements he indicated he would obtain.  Thereafter, re-adjudicate the appellant's claim on the basis of all evidence of record and all applicable laws and regulations.  If the decision remains unfavorable to the appellant, he and his representative should be furnished an SSOC.  Thereafter, the appellant and his representative should be given opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

